DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 13, 16, and 20 have been amended.  Claim 21 has been added.  Claims 1-21 are pending and examined below.

Allowable Subject Matter
Claims 1-21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20160184032 A1 (“Romo”) discloses systems and methods for moving or manipulating robotic arms. A group of robotic arms are configured to form a virtual rail or line between the end effectors of the robotic arms. The robotic arms are responsive to outside force such as from a user. When a user moves a single one of the robotic arms, the other robotic arms will automatically move to maintain the virtual rail alignments. The virtual rail of the robotic arm end effectors may be translated in one or more of three dimensions. The virtual rail may be rotated about a point on the virtual rail line. The robotic arms can detect the nature of the contact from the user and move accordingly. Holding, shaking, tapping, pushing, pulling, and rotating different parts of the robotic arm elicits different movement responses from different parts of the robotic arm.
As per independent claims 1, 13, and 16, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein the spatial geometric relationship defines a procedural synchronization between the independent robotic arm and the dependent robotic arm in a synchronized execution of a surgical task by the first surgical instrument and the second surgical instrument, the procedural synchronization providing, for one or more steps of the surgical task, an adjustment in relative positioning of the dependent robotic arm and the independent robotic arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664